DETAILED ACTION
Status of the claims
	Claims 1-20 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings
The drawing is objected to because certain rectangular elements do not carry descriptive labels for quick identification (see Fig. 2, elements S2, S4, S6, etc).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1-20.
Closest reference found are 
1) Aivas (US 20140062727) disclose a parking method and system including a database having (a) a number of parking spaces in a zone, (b) a ratio having a number of vehicles using a certain parking service from a pre-defined general population divided by a number of vehicles of the pre-defined general population, and (c) a number of vehicles using the parking service and which are currently parking in the zone, and a calculator configured to calculate from the database an estimation of available parking spaces within the zone, thereby enabling a user to obtain information regarding availability of parking spaces in given locations, compared with other locations.

2) Huntzicker (US 20150161890) disclosed method for identifying parking spots wherein an update signal is recognized by an in-vehicle microprocessor of the participating vehicle running 

3) Scofield (US 20160358473) disclose parking occupancy estimation wherein for a paid parking period, parking meter transaction data may be acquired for a parking meter encompassed by a zone of one or more parking spaces. The parking meter transaction data may be evaluated to determine status data, such as an estimation of whether one or more parking spaces are available, occupied, and/or will become available. A parking occupancy, indicative of a likelihood of available parking spaces, may be estimated based upon the status data. For a free parking period, the parking occupancy may be estimated based upon vehicle flow data that is indicative of vehicles entering, parking, and/or leaving the one or more parking spaces. In this way, the parking occupancy may be provided to a driver to mitigate wasted time and/or gas otherwise spent searching for an available parking space.

4) Ghosh (US 9747797) disclosed a method and system for predicting availability of parking spot in parking area includes generating a first signature for each of one or more first users. The 

5) Ashkenazi (US 20150009047) disclosed a method and apparatus for vehicle parking spaces management, comprising: obtaining one or more images of a plurality of parking spaces; segmenting the image of the one or more images to represent a parking space per segmented image; detecting parked vehicles in the segmented image using image processing; obtaining data from one or more additional sources related to the occupancy status of the plurality of parking spaces; and evaluating the occupancy status of the parking space of the plurality of parking spaces based on the parking vehicle detection and the obtained data from the one or more additional sources.

6) Nordbruch (US 20160371978) disclosed management of a parking lot includes steps of determining an area P of the parking lot that is able to be occupied by parked motor vehicles, of determining an area K of the parking lot that is currently occupied by parked motor vehicles, and of determining a number Z of motor vehicles that may be parked additionally in the parking lot, on the basis of the relationship Z=(1-K/P)*M, where M comprises a maximum number of motor vehicles that may be parked in the parking lot.


However, the cited references did not disclose the claimed limitation of the independent claims 1, 9 and 15:
“c) determining a proportion p of vehicles associated with the system from a total number of vehicles within the predetermined area; d) determining a K number of vehicles that are associated with the system and parked in the parking segment; and e) determining whether the parking probability q is plausible, depending on the parking information, the K number of vehicles associated with the system and parked in the parking segment, and the determined proportion p.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685